DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on October 21, 2022, for the application with serial number 16/821,198.

Claims 1, 6, 11, 15, 16, and 20 are amended.
Claims 2, 12, and 17 are canceled.
Claims 21 and 22 are added.
Claims 1, 3-11, 13-16, and 18-22 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not recite a concept that falls within a category of abstract idea.  See Remarks p. 8.  The Examiner respectfully disagrees.  The claims are directed to providing a score.  The steps of the claims could be implemented mentally or on paper, but a general purpose computer implementing a machine learning algorithm is recited for implementation.  Contrary to the Applicant’s assertions, data analysis can be implemented manually by human beings.  The recited machine learning elements merely amount to a field of use and/or technological environment for implementing the abstract idea of providing a score.  Essentially, the claims recite steps that a human being could follow to provide a score for aiding management of a social networking website.  
The Applicant additionally submits that the Examiner has erred by concluding that the claims are directed to a mental process.  See Remarks p. 9.  In response, the Examiner points out that the rejection, below, concludes that the claims are directed to a certain method of organizing human activity.  The claims have not been found to be directed to a mental process.  Rather, the Examiner has concluded that the claims are directed to a method of organizing human activity that could be done mentally or on paper.  A human being could provide a score either mentally or on paper, according to the steps of the claims.  However, a general purpose computer implementing a machine learning algorithm is recited for implementation.  The Applicant’s arguments with respect to the ‘mental process’ category of abstract idea are moot.
The Applicant additionally submits that the Office did not identify all the additional elements that are outside the scope of the abstract idea in the Office Action.  See Remarks p. 10.  The Examiner respectfully disagrees.  The generic computer hardware and machine learning components which are outside the scope of the abstract idea of providing a score have been considered.  However, those elements amount to generic computer hardware and a technological environment that do not provide a practical application or significantly more than an abstract idea.  The Examiner notes that all machine learning algorithms include the use of iterative feedback for training to reduce error and increase accuracy.  Merely stating that a machine learning algorithm is trained does not provide significantly more than the abstract idea.  Similarly, limiting the type of machine learning algorithm to an adversarial model does not provide significantly more.  No apparent improvement to machine learning or computer technology is recited in the claims.  
The Applicant further contends that the Office does not explain why the additional elements do not integrate the judicial exception into a practical application.  See Remarks p. 11.  In response, the Examiner points to the part 2A and 2B analysis, below, which states: “For these reasons, [above,] the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.”  The additional elements have been considered, but they do not provide a practical application or significantly more than an abstract idea.  The claims are directed to an abstract idea without significantly more.  As stated in the rejection, below: “Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.”
  The Applicant further submits that the claims solve a technological problem by eliminating bias in machine learning models.  See Remarks p. 12.  In response, the Examiner submits that the claims merely recite the idea of removing bias, rather than providing a particular solution to eliminate bias.  Exemplary claim 1 recites: “repeating the training together until discrimination of the invite model is below a predetermined threshold; and utilizing, by the one or more processors, the invite model to generate the first scores . . . “  This recitation is apparently the solution to which the Applicant refers.  See also Fig. 9.  However, this recitation merely recites the removal of bias by reducing discrimination, which is bias.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  At best, the present claims merely recite the idea of a solution, because no particular solution to a particular problem is covered by the claims.  Training models to reduce error or cost using an objective function or cost function does not provide a technical solution to a technical problem.  Again, the Examiner reiterates that the use of machine learning implies the iterative training of an algorithm to reduce error and improve accuracy.  The present claims recite the use of known machine learning techniques to provide a score.  
The Applicant further submits that the Office erred by not considering whether the claims recite elements other than what is well-understood, routine, and conventional in the field.  See Remark p. 13.  In response, the Examiner points out that this Berkheimer analysis was not required in the step 2B analysis.  Again, additional elements outside the scope of the abstract idea have been considered and found to amount to generic computer components and a technological environment for implementing the abstract idea.  The Examiner does not assert that every element of the claims is well-understood, routine, and conventional.  Rather, the Examiner asserts that an abstract idea without significantly more is just that – an abstract idea.  A subject matter eligibility analysis and a prior art analysis are separate and distinct.  An abstract idea is an abstract idea, regardless of its conventionality.
The Applicant additionally continues to assert that the claims recite an improvement to a technology or technical field.  See Remarks p. 14.  Again, the Examiner reiterates the response provided, above, that the claims do not improve a technology or technical field.  No apparent improvement to machine learning is recited in the claims.  Contrary to the Applicant’s assertions, the claims merely recite the use of a machine learning environment with generic computer hardware to provide a score.  
The Applicant additionally submits that the dependent claims have not been considered.  In response, the Examiner points to the rejection, below, which states: Although claims(s) 1, 3-11, 13-16, and 18-22 are all directed to one of the four statutory categories of invention, the claims are directed to providing a score (as evidenced by exemplary claim 1; “the adversarial model providing a second score”), an abstract idea.”  The rejection continues: “The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of providing a score.”  The dependent claims have been fully considered, and they are not subject matter eligible.
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejections under 35 USC §112, second paragraph, are withdrawn.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 11, and 16 as being obvious over Vogels in view of Narayanan and Goldsmid; contending that Narayan does not teach training a machine learning model.  In response, the Examiner points out that Vogels is cited for teaching the machine learning elements of the presently amended claims.  Essentially, Vogels discloses the use of an adversarial machine learning algorithm to create a trained output with reduced bias and error.  Narayanan discloses a score computed using an algorithm.  The combination of the references would allow the skilled artisan to arrive at the claimed invention.
The Applicant additionally contends that Vogels is deficient because Vogels does not teach the use of multiple models.  See Remarks p. 18.  In response, the Examiner points out that a neural network is a collection of neurons in multiple layers that could each be considered its own model.  Therefore, the use of multiple models is inherent or implicit in the context of a neural network.  This is evidenced by the abstract and ¶[0033] of Vogels, which refers to the use of ‘different networks’ to simultaneously optimize two models.  The present claims involve the use of an adversarial network, which is generally comprised of a generator model and a discriminator model that compete.  See again Vogels ¶[0033].  Vogels teaches the use of multiple models.  
The Applicant further submits that Vogels does not teach the claimed ‘pre-training’ of a model.  See Remarks p. 19.  In response, the Examiner submits that ‘pre-training’ is indistinguishable from ‘training.’   The ‘pre-training’ of the claims is simply another training step.  The claimed output of the ‘pre-training’ steps is the claimed scores (see exemplary claim 1), so the training of a machine learning algorithm taught by Vogels reads on the recitations of the present claims.  Essentially, Vogels teaches the recited machine learning architecture, and Narayanan and Goldsmid teach the claimed outputs.
The Applicant further submits that Vogels does not teach invite and adversarial models.  See Remarks pp. 19-20.  Again, the Examiner reiterates that Vogels teaches an adversarial model composed of a generator and discriminator.  See ¶[0033].  In the claims, the invite model acts as the generator; and the adversarial model acts as the discriminator.  In general, an adversarial model uses these competing models to reduce error and bias.  See Vogels ¶[0032] and [0069].  The use of adversarial modeling implies the use of two models.  The rejection, below, does not assert that Vogel’s models have the claimed inputs and outputs.  Rather, the rejection asserts that Narayanan and Goldsmid have the claimed inputs and outputs.  The skilled artisan could use the adversarial model taught by Vogels to create the claimed outputs from the inputs taught by Narayanan and Goldsmid.
The Applicant further submits that Goldsmid does not teach the training set of dependent claim 4.  See Remarks p. 20.  In response, the Examiner points out that a training set and an input are equivalents.  Goldsmid teaches the inputs.  Therefore, a combination of Goldsmid with Vogels would allow the skilled artisan to arrive at the claimed invention.  
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-11, 13-16, and 18-22 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-11, 13-16, and 18-22 are all directed to one of the four statutory categories of invention, the claims are directed to providing a score (as evidenced by exemplary claim 1; “the adversarial model providing a second score”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “pre-training . . . an invite model [that provides] a first score;” “pre-training . . . an adversarial model [that provides] a second score;” “training . . . the invite model and the adversarial model;” “repeating the training together;” and “utilizing . . . the invite model to generate the first scores [sic].”  The steps are all steps for managing personal behavior related to the abstract idea of providing a score that, when considered alone and in combination, are part of the abstract idea of providing a score.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of providing a score.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes applying modeling techniques to generate a score.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor in independent claim 1; a system with a memory and processor in independent claim 11; and a computer readable storage medium in independent claim 16).  See MPEP §2106.04(d)[I].  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The training of a model is recited, but a model could be trained manually.  Moreover, no apparent improvement to machine learning techniques is recited that is rooted in computer technology.  The claims require no more than a generic computer (a processor in independent claim 1; a system with a memory and processor in independent claim 11; and a computer readable storage medium in independent claim 16) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3, 4, 9-11, 13, 16, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180293713 A1 to Vogels et al. (hereinafter ‘VOGELS’) in view of US 9021034 B2 to Narayanan et al. (hereinafter ‘NARAYANAN’) and US 20150356570 A1 to Goldsmid et al. (hereinafter ‘GOLDSMID’).

Claim 1 (Currently Amended)
VOGELS discloses a method comprising: pre-training, by one or more processors an invite model using machine learning  (see abstract and ¶[0217]; computers with programmable processors for machine learning using neural networks with trained components).
VOGELS does not specifically disclose, but NARAYANAN discloses, the invite model providing a first score associated with a user of an online service, the first score being a probability that an invitation is sent from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
VOGELS further discloses pre-training, by the one or more processors (see ¶[0217]; programmable processors), an adversarial model using machine learning, the adversarial model providing a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters), the pre-training the invite model performed separately from the pre-training of the adversarial model (see abstract; use a modular design that allows reusing trained components in different networks)
VOGELS does not specifically disclose, but GOLDSMID discloses, the second score being a probability that the second user is an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
VOGELS further discloses training, by the one or more processors, together the invite model and the adversarial model using machine learning and an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing, by the one or more processors, the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the probability calculation as taught by NARAYANAN in the system executing the method of VOGELS with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 3 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 4 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 3.
VOGELS does not specifically disclose, but GOLDSMID discloses, wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log), and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 9 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
VOGELS further discloses wherein the adversarial model is a neural network with two fully-connected hidden layers and an input that is an output of the invite model (see abstract and Figs. 1 and 15; a neural network with an input layer that feeds hidden layers that provide an output to an output layer.  The generative adversarial network comprises a neural network).

Claim 10 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
VOGELS additionally discloses further comprising: performing an experiment to test functionality of the online service, the experiment including measuring the first score, wherein the experiment is without bias due to frequency of use of the online service by users (see ¶[0149]: bias may be removed to create an unbiased estimator.  See also ¶[0103; implement the neural network model).

Claim 11 (Currently Amended)
VOGELS discloses a system comprising: a memory comprising instructions (see ¶[0236]; a computer system and memory subsystem); and one or more computer processors (see abstract and ¶[0217]; computers with programmable processors for machine learning using neural networks with trained components) wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising: pre-training an invite model using machine learning (see again abstract and ¶[0217]; computers with programmable processors for machine learning using neural networks with trained components), 
VOGELS does not specifically disclose, but NARAYANAN discloses,  the invite model providing a first score associated with a user of an online service, the first score being a probability that an invitation is sent from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
VOGELS further discloses pre-training an adversarial model using the machine learning, the adversarial model providing a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters), the pre-training the invite model performed separately from the pre-training of the adversarial model (see abstract; use a modular design that allows reusing trained components in different networks)
VOGELS does not specifically disclose, but GOLDSMID discloses, the second score being a probability that the second user is an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
VOGELS further discloses, training together, using machine learning, the invite model and the adversarial model using an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the probability calculation as taught by NARAYANAN in the system executing the method of VOGELS with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 13 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the system as recited in claim 11.
VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log), and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 16 (Currently Amended)
VOGELS discloses a non-transitory machine-readable storage medium including instructions that, when executed by a machine (see ¶[0236]; a computer system and memory subsystem), cause the machine to perform operations (see ¶[0216]-[0217]; software) comprising: pre-training an invite model using machine learning (see abstract and ¶[0217]; computers with programmable processors for machine learning using neural networks with trained components).
VOGELS does not specifically disclose, but NARAYANAN discloses, the invite model providing a first score associated with a user of an online service, the first score being a probability that an invitation is send from a first user to a second user (see col 13, ln 10-23; an event manager determines the probability that an inviting user would send an invitation to a candidate user). 
VOGELS further discloses pre-training an adversarial model using machine learning, the adversarial model providing a second score, the adversarial model having the first score as an input (see abstract and ¶[0007], [0033], and [0198]-[0200] and Fig. 15; a generative adversarial network used for machine learning.  See also Fig. 1; a neural network with multiple modeling layers.  Outputs from a previous layer are used as input into hidden layers.  A generative adversarial network includes a first neural network with a set of parameters), the pretraining the invite model performed separately from the pre-training of the adversarial model (see abstract; use a modular design that allows reusing trained components in different networks)
VOGELS does not specifically disclose, but GOLDSMID discloses, the second score being a probability that the second user is an engaged user that participates in an online service with at least a predetermined frequency (see abstract and ¶[0041]; associate a classification with a user based on the likelihood of the user performing a type of interactions, including an expected frequency of interaction with the application by the user).
VOGELS further discloses training together using machine learning the invite model and the adversarial model using an adversarial cost function based on the pre-training of the invite model and the adversarial model (see abstract and ¶[0045] and [0147]; minimize a cost function or loss function over a training set); 
repeating the training together until discrimination of the invite model is below a predetermined threshold (see ¶[0045], [0070], and [0179]-[0180]; minimize average loss with respect to reference values); and 
utilizing the invite model to generate the first scores (see ¶[0051]; the neurons in the output layer return the model prediction),
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the probability calculation as taught by NARAYANAN in the system executing the method of VOGELS with the motivation to accurately predict the probability of a user sending another user an invite based on various factors.
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]).  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.  

Claim 18 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the non-transitory machine-readable storage medium as recited in claim 16.
VOGELS does not explicitly disclose, but GOLDSMID discloses, wherein a training set for the training includes captured values, for a predetermined period, of user activities in the online service (see ¶[0036]; received information describing user interaction with an application may include information associated with social activity in an application.  See also ¶[0025]-[0026]; affinity scores for users may be computed over time.  See also ¶[0005]; apply a machine-learned model).
wherein the training set includes a plurality of features that comprise user profile information (see ¶[0015]; user profile store), user activity (see again ¶[0015]; an action log),  and invitations to connect sent by users of the online service (see ¶[0036] and [0041]-[0042]; a number of additional users a user invited to use an application).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GOLDSMID discloses predicting interactions of social networking system users with applications using a machine learning model (see ¶[0005]) that uses social activity to make predictions.  It would have been obvious for one of ordinary skill in the art to use a machine learning model to determine the likelihood of types of interactions with an application as taught by GOLDSMID in the system executing the method of VOGELS and NARAYANAN with the motivation to increase user interactions with a social networking system.

Claim 22 (New)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
VOGELS further discloses wherein training together further comprises: training the adversarial model for one epoch while keeping the invite model fixed; and training the invite model for one sampled mini batch while keeping the adversarial model fixed (see ¶[0098], [0108] and [0124]; During the re-training, only the parameters of the fourth neural network 540 are optimized, while the parameters of the third neural network 530 optimized from the initial training are fixed.).

Claim(s) 5, 6, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180293713 A1 to VOGELS et al. in view of US 9021034 B2 to NARAYANAN et al. and GOLDSMID et al. as applied to claim 1 above, and further in view of US 20200065968 A1 to Sargent et al. (hereinafter ‘SARGENT’).

Claim 5 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS AND NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim 6 (Currently Amended)
The combination of VOGELS, NARAYANAN, GOLDSMID, and SARGENT discloses the method as recited in claim 5.
VOGELS does not specifically disclose, but SARGENT discloses, further comprising: tuning the λ parameter by performing several experiments with different values of the λ parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function); and 
selecting the λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS and NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim 14 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the system as recited in claim 11.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS and NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim 15 (Currently Amended)
The combination of VOGELS, NARAYANAN, GOLDSMID, and SARGENT discloses the system as recited in claim 14.
VOGELS does not specifically disclose, but SARGENT discloses, wherein the instructions further cause the one or more computer processors to perform operations comprising: tuning the λ parameter by performing several experiments with different values of the k parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function);; and 
selecting the a λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS and NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim 19 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the non-transitory machine-readable storage medium as recited in claim 16.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not specifically disclose, but SARGENT discloses, wherein the adversarial cost function includes a first term minus a second term, the first term associated with minimizing loss for the invite model, the second term being for maximizing a loss function of the adversarial model (see ¶[0056]; the learning objective is to minimize the difference between predictions and desired outputs using a specific cost function), the second term having a λ parameter to tune accuracy of the invite model versus amount of bias in the invite model (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS and NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim 20 (Currently Amended)
The combination of VOGELS, NARAYANAN, GOLDSMID, and SARGENT discloses the non-transitory machine-readable storage medium as recited in claim 19
VOGELS does not specifically disclose, but SARGENT discloses, wherein the machine further performs operations comprising: tuning the λ parameter by performing several experiments with different values of the k parameter and determining the accuracy and the bias (see ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function); and 
selecting the λ parameter that provides best accuracy for a minimum amount of bias (see again ¶[0056]; use backpropagation and weights and biases to determine the relationship between input and output characteristics and minimize a cost function).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  SARGENT discloses machine learning that employs machine learning that uses a cost function that is affected by weights and biases.  It would have been obvious to include the cost function as taught by SARGENT in the system executing the method of VOGELS and NARAYANAN with the motivation to employ machine learning to make an accurate prediction.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180293713 A1 to VOGELS et al. in view of US 9021034 B2 to NARAYANAN et al. and GOLDSMID et al. as applied to claim 1 above, and further in view of US 20060015373 A1 to Cuypers (hereinafter ‘CUYPERS’).

Claim 7 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not explicitly disclose, but CUYPERS discloses, wherein the pre-training of the invite model includes minimizing a first cost function, wherein the pre-training of the adversarial model includes minimizing a second cost function (see ¶[0028]; each neural network is trainable may means of a minimization module through minimizing of a locally propagated error, and the recursive system being trainable through minimization of a globally propagated error based on the local errors).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  CUYPERS discloses a system for calculating ratings using neural networks, wherein each layer in a neural network is trained by minimizing error.  It would have been obvious to include the error minimization as taught by CUYPERS in the system executing the method of VOGELS and NARAYANAN with the motivation to use machine learning to determine the probability that a user would invite another user and increase user interactions.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180293713 A1 to VOGELS et al. in view of US 9021034 B2 to NARAYANAN et al. and GOLDSMID et al. as applied to claim 1 above, and further in view of US 20180349477 A1 to Jaech et al. (hereinafter ‘JAECH’)

Claim 8 (Original)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not specifically disclose, but JAECH discloses, wherein the invite model is a Siamese two-tower neural network (see ¶[0058]; a single learning feature is used to learn both features and a model simultaneously.  A Deep Neural Network that operates on query pairs using a Siamese architecture with 2 feed-forward neural networks).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  JAECH discloses a relevance model for online social networks that uses a Siamese architecture.  It would have been obvious to use the learning model as taught by JAECH in the system executing the method of VOGELS and NARAYANAN with the motivation to determine probability that a user would send an invite to another user and increase user interactions.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180293713 A1 to VOGELS et al. in view of US 9021034 B2 to NARAYANAN et al. and GOLDSMID et al. as applied to claim 1 above, and further in view of US 20090006290 A1 to Gunawardana et al. (hereinafter ‘GUNAWARDANA’).

Claim 21 (New)
The combination of VOGELS, NARAYANAN, and GOLDSMID discloses the method as recited in claim 1.
The combination of VOGELS, NARAYANAN, and GOLDSMID does not specifically disclose, but GUNAWARDANA discloses, wherein providing a recommendation to a third user [sic] based on the first scores (see ¶[0053]; friend recommendation component 504 can recommend friends by creating the recommendation list, ranking at least a subset of the recommendations according to probability, along with the user from whom the recommendation came).
VOGELS discloses using a machine learning model with an adversarial network to minimize cost and reduce bias to accurately predict a response variable (see ¶[0045]).  NARAYANAN discloses increasing user interactions in a social networking system by determining the probability that a user would send an invite to another user based on various factors.  GUNAWARDANA discloses recommending friends based on a probability that users will walk to another friend.  It would have been obvious to include the recommendation as taught by GUNAWARDAN in the system executing the method of VOGELS, NARAYANAN, and GOLDSMID with the motivation to increase user interactions in a social networking system.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624